       Case 4:21-cv-00562-DPM Document 6 Filed 08/31/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

BOBBIE BOA1WRIGHT                                            PLAINTIFF

v.                       No. 4:21-cv-562-DPM

INTEGRITY ADMIN GROUP, INC.                               DEFENDANT

                             JUDGMENT
     Boatwright' s complaint is dismissed with prejudice. The Court
retains jurisdiction until 1 December 2021 to enforce the parties'
settlement.




                                  D.P. Marshall Jr.
                                  United States District Judge
